       Case
       Case19-34054-sgj11
            19-34054-sgj11Doc
                          Doc1796-21
                              1669-2 Filed
                                     Filed01/05/21
                                           01/22/21 Entered
                                                    Entered01/05/21
                                                            01/22/2116:37:19
                                                                    16:43:17 Page
                                                                             Page21of
                                                                                   of87


Dandeneau, Debra A.

From:                             Jeff Pomerantz <jpomerantz@pszjlaw.com>
Sent:                             Monday, January 4, 2021 9:19 PM
To:                               Dandeneau, Debra A.
Cc:                               Gregory V. Demo; Ira Kharasch; Frances A. Smith; Eric Soderlund; Hartmann, Michelle;
                                  Jeff Pomerantz
Subject:                          Re: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan
                                  -- SENDING AGAIN WITH GREG'S CORRECT EMAIL


Raise your concerns with the Judge Debra.

Jeff

From: "Dandeneau, Debra A." <Debra.Dandeneau@bakermckenzie.com>
Date: Monday, January 4, 2021 at 9:17 PM
To: Jeffrey Pomerantz <jpomerantz@pszjlaw.com>
Cc: Greg Demo <GDemo@pszjlaw.com>, Ira Kharasch <ikharasch@pszjlaw.com>, "Frances A. Smith"
<Frances.Smith@judithwross.com>, Eric Soderlund <Eric.Soderlund@judithwross.com>, "Hartmann, Michelle"
<Michelle.Hartmann@bakermckenzie.com>
Subject: Re: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN
WITH GREG'S CORRECT EMAIL

Dear Jeff,

A claim is a right to payment, and a claimant may hold multiple claims. Nowhere in the plan does it state that a claimant
must make the Convenience Class Election with respect to all of its claims. To the contrary, the definition of
“Convenience Class Election” refers to a “claim” in the singular: “the option provided to each Holder of a General
Unsecured Claim that is a liquidated Claim as of the Confirmation Date on their Ballot to elect to reduce their claim to
$1,000,000 and receive the treatment provided to Convenience Claims.” (Emphasis added)

There are ways for a plan to provide that a creditor’s claims must be aggregated for the purposes of the convenience
claim election (and I am sure that Pachulski has come across numerous examples in its practice). Your plan, however, is
not one of these examples.

Best,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Ave<x-apple-data-detectors://0/1>
New York, NY 10018<x-apple-data-detectors://0/1>
Tel: +1 212 626 4875<tel:+1%20212%20626%204875>
Mobile: +1 973 477 6220<tel:+1%20212%20626%204875>

RESTRUCTURING
& INSOLVENCY


Baker's Global Restructuring & Insolvency Blog:

                                                                                                           SE21
http://restructuring.bakermckenzie.com<http://restructuring.bakermckenzie.com>


On Jan 4, 2021, at 8:39 PM, Jeff Pomerantz <jpomerantz@pszjlaw.com> wrote:
Debra –
                                                             1
      Case
      Case19-34054-sgj11
           19-34054-sgj11Doc
                         Doc1796-21
                             1669-2 Filed
                                    Filed01/05/21
                                          01/22/21 Entered
                                                   Entered01/05/21
                                                           01/22/2116:37:19
                                                                   16:43:17 Page
                                                                            Page32of
                                                                                  of87

Greg responded below that the term liquidated, as that term is used in the plan, means a claim in a sum certain. Your
clients do not have a liquidated claim as their claims include amounts which are not in a sum certain. Accordingly, the
convenience class treatment is not available to them

Best,
Jeff

From: "Dandeneau, Debra A." <Debra.Dandeneau@bakermckenzie.com>
Date: Monday, January 4, 2021 at 7:53 PM
To: Greg Demo <GDemo@pszjlaw.com>
Cc: Jeffrey Pomerantz <jpomerantz@pszjlaw.com>, Ira Kharasch <ikharasch@pszjlaw.com>, "Frances A. Smith"
<Frances.Smith@judithwross.com>, Eric Soderlund <Eric.Soderlund@judithwross.com>, "Hartmann, Michelle"
<Michelle.Hartmann@bakermckenzie.com>
Subject: Re: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN
WITH GREG'S CORRECT EMAIL

Dear Greg,

Thank you for your response. I think you are conflating the term “Allowed” (which actually is defined in the plan) with the
term “liquidated” (which nowhere is defined in the plan). It would be helpful to understand how a claim becomes
“liquidated” in your view if it means something other than allowance. Moreover, I would note that, pursuant to section
502(a) of the Bankruptcy Code, a claim, proof of which is properly filed, is deemed allowed unless and until a party in
interest objects. I am not aware of any pending objections to our clients’ claims, proofs of which were properly filed. If you
interpret “liquidated” to mean something more stringent than “allowed,” please let me know what that definition is.

In any event, it is helpful to understand that your position is that claimants who do not have allowed claims as of the
confirmation date cannot receive the same treatment under the plan as claimants who have “liquidated” claims.

If your view changes, please let me know.

Best,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Ave<x-apple-data-detectors://0/1>
New York, NY 10018<x-apple-data-detectors://0/1>
Tel: +1 212 626 4875<tel:+1%20212%20626%204875>
Mobile: +1 973 477 6220<tel:+1%20212%20626%204875>

RESTRUCTURING
& INSOLVENCY


Baker's Global Restructuring & Insolvency Blog:
http://restructuring.bakermckenzie.com<http://restructuring.bakermckenzie.com><http://restructuring.bakermckenzie.com
<http://restructuring.bakermckenzie.com>>


On Jan 4, 2021, at 7:42 PM, Gregory V. Demo <GDemo@pszjlaw.com> wrote:
Your clients’ claims are not entitled to make the convenience class election because they are not fully liquidated, which for
purposes of the plan provisions means a claim in a sum certain. The component parts of your clients’ claims do not matter
for purposes of this analysis. They are not entitled to make the convenience class election because their claims are not
liquidated.

Your clients had the opportunity to sign the Senior Employee Stipulation, which would have given them a reduced
convenience claim amount with respect to three parts of their claim with the balance of their claims being treated as
GUCs. That stipulation and the resulting convenience claim provided the consideration for the release. As your clients’
                                                              2
      Case
      Case19-34054-sgj11
           19-34054-sgj11Doc
                         Doc1796-21
                             1669-2 Filed
                                    Filed01/05/21
                                          01/22/21 Entered
                                                   Entered01/05/21
                                                           01/22/2116:37:19
                                                                   16:43:17 Page
                                                                            Page43of
                                                                                  of87
have rejected the Senior Employee Stipulation, there is no pathway to any portion of their claims receiving convenience
class treatment.
Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com<mailto:GDemo@pszjlaw.com>
vCard<https://urldefense.com/v3/__http://www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZFyOyEpA
$<https://urldefense.com/v3/__http://www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZFyOyEpA
$>> | Bio<https://urldefense.com/v3/__http://www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYZ8MhLG
A$<https://urldefense.com/v3/__http://www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYZ8MhLG
A$>> | LinkedIn<https://urldefense.com/v3/__https://www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcarZZ_Yp
w$<https://urldefense.com/v3/__https://www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcarZZ_Yp
w$>>
<https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c
8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$<https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj9Y_P0nvg!A1iO
3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$>>
<image002.jpg><https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRB
vvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$<https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj
9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$>>

Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa

From: Dandeneau, Debra A. [mailto:Debra.Dandeneau@bakermckenzie.com]
Sent: Monday, January 04, 2021 8:34 PM
To: Gregory V. Demo; Jeff Pomerantz; Ira Kharasch
Cc: 'Frances A. Smith'; 'Eric Soderlund'; Hartmann, Michelle
Subject: RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN WITH GREG'S
CORRECT EMAIL

Thanks, Greg. I don’t mean to be dense about this, but I want to make sure that we are all on the same page in terms of
what you mean by “liquidated,” especially as I have never seen this kind of qualification in a plan before. I am not trying to
box anyone into anything in terms of the debtor’s ability to object to our clients’ claims, but I would like to make sure it is
clear what claims will not be subject to the dropdown election and what claims are permitted to make the dropdown
election. The three categories below are what comprise the “Earned Amounts” category in the draft stipulation. The draft
stipulation provides that all rights are reserved with respect to other claims. I know that our clients have not signed the
stipulation, but we would like to make sure that any future awards or other claims will be part of Class 8 and not subject to
Class 7 treatment if our clients make the Class 7 election. Conversely, we also want to make sure that, subject to
whatever rights the debtor has to object to our clients’ claims, if our clients do not prevail in asserting their administrative
expenses, the categories of claims that I listed below are subject to treatment under Class 7.

I think these are fair questions to ask, and I did not see any explanation of your use of the term “liquidated” in the
disclosure statement that would help me understand how the debtor intends for the provision to work.

Finally, in case you are concerned about duplication of effort, I first checked with David Neier to see if he had clarified this
issue, and he confirmed that he has not clarified this outside of the context of the draft stipulation.

Best,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Avenue
New York, NY 10018
                                                               3
     Case
     Case19-34054-sgj11
          19-34054-sgj11Doc
                        Doc1796-21
                            1669-2 Filed
                                   Filed01/05/21
                                         01/22/21 Entered
                                                  Entered01/05/21
                                                          01/22/2116:37:19
                                                                  16:43:17 Page
                                                                           Page54of
                                                                                 of87
United States
Tel: +1 212 626 4875
Mobile: +1 973 477 6220
debra.dandeneau@bakermckenzie.com<mailto:debra.dandeneau@bakermckenzie.com>

<image003.png>

bakermckenzie.com<http://www.bakermckenzie.com/en<http://www.bakermckenzie.com/en>> |
Facebook<https://urldefense.com/v3/__https://www.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTd
Kzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZrv5Yaog$<https://urldefense.com/v3/__https://ww
w.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeC
HFwYFqNBPJIpkbcZrv5Yaog$>> | LinkedIn<https://urldefense.com/v3/__https://www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZ6Rgef1g
$<https://urldefense.com/v3/__https://www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZ6Rgef1g
$>> |
Twitter<https://urldefense.com/v3/__https://twitter.com/bakermckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRB
vvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYyoyVXcw$<https://urldefense.com/v3/__https://twitter.com/bakermcke
nzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYyoyVXcw$>>

From: Gregory V. Demo <GDemo@pszjlaw.com>
Sent: Monday, January 4, 2021 5:17 PM
To: Dandeneau, Debra A. <Debra.Dandeneau@bakermckenzie.com>; Jeff Pomerantz <jpomerantz@pszjlaw.com>; Ira
Kharasch <ikharasch@pszjlaw.com>
Cc: 'Frances A. Smith' <Frances.Smith@judithwross.com>; 'Eric Soderlund' <Eric.Soderlund@judithwross.com>;
Hartmann, Michelle <Michelle.Hartmann@bakermckenzie.com>
Subject: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN
WITH GREG'S CORRECT EMAIL

Ms. Dandeneau,

As we conveyed to Mr. Neier, only fully liquidated claims are allowed to elect convenience class treatment. Art. I.B.43;
Art. III.H.8. Assuming that any portion of your clients’ claim is allowed and/or liquidated, partially liquidated claims, like
your clients’, are not eligible for conversion.

Best,
Greg
Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com<mailto:GDemo@pszjlaw.com>
vCard<https://urldefense.com/v3/__http:/www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcTKa1-
_Sw$<https://urldefense.com/v3/__http:/www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcTKa1-
_Sw$>> | Bio<https://urldefense.com/v3/__http:/www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcSqMu
P9BA$<https://urldefense.com/v3/__http:/www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcSqMu
P9BA$>> | LinkedIn<https://urldefense.com/v3/__https:/www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcT-
iwCu7Q$<https://urldefense.com/v3/__https:/www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcT-
iwCu7Q$>>
<https://urldefense.com/v3/__http:/www.pszjlaw.com/__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8
UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$<https://urldefense.com/v3/__http:/www.pszjlaw.com/__;!!Hj9Y_P0nvg!
AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$>>
<image002.jpg><https://urldefense.com/v3/__http:/www.pszjlaw.com/__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUm
e92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$<https://urldefense.com/v3/__http:/www.pszjlaw.com/_
_;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$>>


                                                                4
    Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                       Doc1796-21
                           1669-2 Filed
                                  Filed01/05/21
                                        01/22/21 Entered
                                                 Entered01/05/21
                                                         01/22/2116:37:19
                                                                 16:43:17 Page
                                                                          Page65of
                                                                                of87
Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa

From: Dandeneau, Debra A. [mailto:Debra.Dandeneau@bakermckenzie.com]
Sent: Monday, January 04, 2021 7:43 PM
To: Jeff Pomerantz; Ira Kharasch; Gregory V. Demo
Cc: 'Frances A. Smith'; 'Eric Soderlund'; Hartmann, Michelle
Subject: RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN WITH GREG'S
CORRECT EMAIL



Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Avenue
New York, NY 10018
United States
Tel: +1 212 626 4875
Mobile: +1 973 477 6220
debra.dandeneau@bakermckenzie.com<mailto:debra.dandeneau@bakermckenzie.com>

<image003.png>

bakermckenzie.com<http://www.bakermckenzie.com/en<http://www.bakermckenzie.com/en>> |
Facebook<https://urldefense.com/v3/__https:/www.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrP
R4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQM8vZt-
w$<https://urldefense.com/v3/__https:/www.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88
B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQM8vZt-w$>> |
LinkedIn<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$>> |
Twitter<https://urldefense.com/v3/__https:/twitter.com/bakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUm
e92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0g$<https://urldefense.com/v3/__https:/twitter.com/bakermc
kenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0
g$>>


This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message. Please visit
www.bakermckenzie.com/disclaimers<http://www.bakermckenzie.com/disclaimers><http://www.bakermckenzie.com/discl
aimers<http://www.bakermckenzie.com/disclaimers>> for other important information concerning this message.


From: Dandeneau, Debra A.
Sent: Monday, January 4, 2021 4:33 PM
To: 'jpomerantz@pszjlaw.com' <jpomerantz@pszjlaw.com<mailto:jpomerantz@pszjlaw.com>>; 'ikharasch@pszjlaw.com'
<ikharasch@pszjlaw.com<mailto:ikharasch@pszjlaw.com>>; 'gdemo@pszglaw.com'
<gdemo@pszglaw.com<mailto:gdemo@pszglaw.com>>
Cc: 'Frances A. Smith' <Frances.Smith@judithwross.com<mailto:Frances.Smith@judithwross.com>>; Eric Soderlund
<Eric.Soderlund@judithwross.com<mailto:Eric.Soderlund@judithwross.com>>; Hartmann, Michelle
<Michelle.Hartmann@bakermckenzie.com<mailto:Michelle.Hartmann@bakermckenzie.com>>
Subject: HIGHLAND: Question re Convenience Class Election under the Plan

Dear Pachulski friends,

As you know, Baker McKenzie and the Ross & Smith firm have been retained by Scott Ellington, Frank Waterhouse, Isaac
Leventon, and Thomas Surgent (the “Senior Employees”) to represent them in connection with the Highland Capital
Management case.


                                                          5
      Case
      Case19-34054-sgj11
           19-34054-sgj11Doc
                         Doc1796-21
                             1669-2 Filed
                                    Filed01/05/21
                                          01/22/21 Entered
                                                   Entered01/05/21
                                                           01/22/2116:37:19
                                                                   16:43:17 Page
                                                                            Page76of
                                                                                  of87
As you also know, the Senior Employees also assert that they have a right to payment in full of all their compensation-
related claims as administrative expenses. I acknowledge that the debtor disagrees. Therefore, reserving all of our
respective rights with respect to the administrative expense issue, I want to clarify how the plan works with respect to the
election by Class 8 to drop down to Class 7 assuming that the debtor prevails in treating such claims as General
Unsecured Claims.

The definition of “Convenience Class Election” in the plan references “a General Unsecured Claim that is a liquidated
Claim as of the Confirmation Date.” With respect to the Senior Employees, it is our understanding that what is meant by “a
liquidated Claim as of the Confirmation Date” only refers to the PY 2018 Bonus Installment 3 2/28/2020, the 2017
Deferred Award 3 Year Cliff Vest 5/31/2020, and the PY 2018 Bonus Installment 4 8/31/2020 and that all other claims that
might be characterized as General Unsecured Claims will remain in Class 8 notwithstanding the Class 7 election.

Is this consistent with the debtor’s understanding? If not, could you please explain what the debtor’s understanding is and
what “a General Unsecured Claim that is a liquidated Claim as of the Confirmation Date” means?

As the deadline for returning ballots is tomorrow, I would appreciate a quick response on this.

Thanks and best regards,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Avenue
New York, NY 10018
United States
Tel: +1 212 626 4875
Mobile: +1 973 477 6220
debra.dandeneau@bakermckenzie.com<mailto:debra.dandeneau@bakermckenzie.com>

<image003.png>

bakermckenzie.com<http://www.bakermckenzie.com/en/<http://www.bakermckenzie.com/en/>> |
Facebook<https://urldefense.com/v3/__https:/www.facebook.com/officialbakermckenzie/__;!!Hj9Y_P0nvg!AeuXWQZthwr
PR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcSnkZ_cBA$<https://urldefense.com/v3/__https:/
www.facebook.com/officialbakermckenzie/__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXb
ycpJ08D0ubpNEqelUnLjLcSnkZ_cBA$>> |
LinkedIn<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$>> |
Twitter<https://urldefense.com/v3/__https:/twitter.com/bakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUm
e92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0g$<https://urldefense.com/v3/__https:/twitter.com/bakermc
kenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0
g$>>


This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message. Please visit
www.bakermckenzie.com/disclaimers<http://www.bakermckenzie.com/disclaimers> for other important information
concerning this message.


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
                                                              6
     Case
     Case19-34054-sgj11
          19-34054-sgj11Doc
                        Doc1796-21
                            1669-2 Filed
                                   Filed01/05/21
                                         01/22/21 Entered
                                                  Entered01/05/21
                                                          01/22/2116:37:19
                                                                  16:43:17 Page
                                                                           Page87of
                                                                                 of87
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                              7
